Citation Nr: 0208184	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  00-10 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for postoperative 
herniated disc, lumbar spine, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION


The veteran served on active duty from June 1963 to June 1965 
and February 1968 to February 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted an increased evaluation to 40 
percent disabling for postoperative herniated disc, lumbar 
spine. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's postoperative herniated disc of the lumbar 
spine tends to result in pronounced impairment.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for postoperative 
herniated disc, lumbar spine, have been met. 38 U.S.C. 
§§ 1155, 5107 (2002); 38 C.F.R. § 3.321, Part 4, including 
§ 4.71a, Diagnostic Code 5293 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  However, the Board notes that even assuming 
the applicability of the VCAA, the case has already been 
sufficiently developed and adjudicated under the VCAA.  
Private medical records have been obtained and associated 
with the veteran's claims folder.  The veteran was afforded a 
VA examination in connection with his claim on appeal. 
Additionally, the veteran presented testimony in a May 2002 
Travel Board hearing.  In response to a letter sent to the 
veteran requesting any additional evidence, a November 2001 
report of contact indicates that the veteran informed the RO 
that he did not have additional evidence to submit and that 
he had not received treatment at a VA or other governmental 
medical facility. Finally, the veteran has been placed on 
notice of the law and regulations pertinent to his claims and 
further notice of this information would be both redundant 
and unnecessary.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

A brief history is as follows.  Service connection was 
originally granted in a November 1986 rating decision for low 
back strain with early degenerative changes. The veteran was 
assigned a 10 percent evaluation effective March 1986.  In 
January 1989, the veteran's disability was reclassified as 
postoperative herniated disc with a history of low back 
strain.  A 100 percent evaluation was assigned effective June 
1988 for hospitalization and convalescence and a 20 percent 
rating was then assigned effective September 1988, when the 
veteran returned to work.  The veteran's disability 
evaluation was reduced to 10 percent in September 1989. In 
March 1999, the veteran requested an increased rating.  In an 
August 1999 rating decision, the veteran was again assigned a 
100 percent evaluation for his surgery and convalescence 
effective April 1998 and then reduced to a 40 percent 
evaluation effective February 1999.  The veteran disagreed 
with the 40 percent evaluation, and initiated this appeal. 

The veteran's postoperative herniated disc, lumbar spine, is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293, as 40 
percent disabling. A 60 percent disability is warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief. A 100 
percent evaluation is only warranted for unfavorable complete 
bony fixation (ankylosis) of the spine. 38 C.F.R. § 4.71a, 
Diagnostic Code 5286.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
postoperative herniated disc, lumbar spine, more nearly 
approximates the criteria for a 60 percent evaluation. 
38 C.F.R. §§ 4.3,  4.7.  In this regard, the veteran 
underwent a microsurgical laminotomy and diskectomy with 
decompression of lateral recess, left side, L4-5, in April 
1998. Post-operative diagnosis was left side herniated disc, 
L4-5, with lateral recess stenosis of L4-5. He was also 
diagnosed with herniated disc, left side, interforaminal 
lumbar 3-4. 

A February 1999 letter from Dr. R.V. indicated that the 
veteran had progressive deterioration of the lumbar discs, 
which lead to progressive sciatic neuropathy.  He further 
noted that the veteran continued to have significant back and 
leg pain with only intermittent relief.   Upon VA examination 
in January 2000, the examiner found that following low back 
surgery the veteran continued to have occasional numbness. It 
was further noted that he had quite severe left radiation 
when he moved his body too much. Lumbosacral and buttock pain 
was noted upon range of motion. Additionally, the examiner 
observed that the veteran leaned to the left in order to take 
pressure off the nerve.

Finally the veteran himself testified in May 2002 before the 
undersigned Board member, that he had constant weakness and 
low back pain which radiated into his left hip and foot. He 
also testified that he had muscle spasms three times per week 
with burning in his hip and a constant tingling sensation. A 
May 2002 statement from S. D. B., MSN, RN, submitted by the 
veteran at the hearing, for which he waived RO consideration, 
stated that the veteran continued to suffer from L3-4 
radiculopathy unresponsive to conservative therapies 
including medication, TENS unit, physical therapy, and proper 
back care/prevention. Thus, resolving all benefit of the 
doubt in favor of the veteran, an increased evaluation for 
postoperative herniated disc, lumbar spine, is granted.  
While a 60 percent evaluation is warranted, there is no 
evidence of ankylosis of the spine to warrant a 100 percent 
evaluation under Diagnostic Code 5286. 

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
postoperative herniated disc, lumbar spine, and its effects 
on the veteran's earning capacity and ordinary activity. See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The evidence does not 
reflect that the veteran's postoperative herniated disc, 
lumbar spine, has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The veteran 
himself has testified that he remains employed full-time.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. 

App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 60 percent evaluation for postoperative 
herniated disc, lumbar spine, is granted, subject to 
controlling regulations affecting the payment of monetary 
awards.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

